      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                                                     CRIMINAL NO. 3:19-CR-00157
        v.
                                                             (MARIANI, J.)
 DAVID BOMBOY,                                            (MEHALCHICK, M.J.)

                       Defendant


                                     MEMORANDUM

       This matter comes before the Court on Defendant’s Motion for Pretrial Release Due

to COVID-19. (Doc. 34). Defendant, David Bomboy, moves this Court to reconsider its

earlier order of detention pursuant to 18 U.S.C. § 3142(f), or to consider temporary release

pursuant to 18 U.S.C. § 3142(i). The Government opposes this motion. (Doc. 36).

I.     BACKGROUND AND PROCEDURAL HISTORY

       On May 14, 2019, Bomboy was charged by Indictment with conspiracy to distribute

and possession with intent to distribute methamphetamine. (Doc. 1). Bomboy appeared

before this Court for his initial appearance and arraignment on May 16, 2020, at which time

Bomboy waived his right to a detention hearing and was ordered detained pending further

proceedings. (Doc. 11).

       Bomboy is currently housed at Lackawanna County Prison. On April 7, 2020,

Bomboy, through counsel, filed a motion to review detention pursuant to §§ 3142(f) and

3142(i), asking this Court to reopen its order of detention, or alternatively, seeking an order

of temporary release to facilitate the preparation of a defense and due to a compelling reason

– that being the risk associated with being incarcerated during the current COVID-19

pandemic. Bomboy, who is 60 years old, reports having a heart murmur and high blood
      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 2 of 16



pressure, and submits that these conditions place him at higher risk for contracting the

COVID-19 virus. Bomboy also argues that the virus poses a risk to him and to other inmates,

and that his ability to prepare his defense and meet with counsel is impeded by the pandemic.

He seeks release to live with his friend, Jeff Nye, who he also offers as a third-party custodian.

       Counsel for Bomboy filed a Notice with the Court on April 9, 2020 indicating that the

parties were unable to come to an agreement regarding Bomboy’s release from detention, and

deferring to the Court as to whether a hearing on the motion is necessary. (Doc. 37). As the

issue of detention was never argued before the Court, 1 the Court conducted a detention

hearing on May 5, 2020.

II.    DISCUSSION

       A.      DETENTION PURSUANT TO § 3142

       Under the Bail Reform Act, certain charges, such as those in the instant case, raise a

rebuttable presumption that no condition or combination of conditions will reasonably assure

the appearance of the defendant as required and the safety of the community. 18 U.S.C. §

3142(e)(3). A defendant may rebut the presumption of detention by producing “some credible

evidence ... that he will appear and will not pose a threat to the community.” United States v.

Carbone, 793 F.2d 559, 560 (3d Cir. 1986). The charges against Bomboy are serious drug




       1
          The Government mistakenly avers that this Court’s previous detention order “was
entered following a careful assessment of the defendant’s individual circumstances, and was
based on this Court’s findings that the defendant was a danger to the community and/or a
flight risk, and that no combination of conditions could adequately address those risks.” (Doc.
36, at 12). The Government also incorrectly states that the Court considered the factors set
forth in 18 U.S.C. § 3142(g). (Doc. 36, at 14). In actuality, the Court has not previously
considered or assessed Bomboy’s circumstances at all or considered the § 3142(g) factors.
                                                2
      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 3 of 16



trafficking charges which raise the presumption under § 3142(e)(3). In order to rebut the

presumption of detention, “[t]he defendant must produce some credible evidence forming a

basis for his contention that he will appear and will not pose a threat to the community.”

United States v. Santiago-Pagan, 1:08-CR-0424-01, 2009 WL 1106814, at *4 (M.D. Pa. Apr. 23,

2009); quoting United States v. Carbone, 793 F.2d 559, 560 (3d Cir.1986). If the defendant is

able to meet this burden of production, the government bears the ultimate burden of

persuasion. See United States v. Perry, 788 F.2d 100, 114–15 (3d Cir.1986). Even if a defendant

rebuts the presumption of dangerousness or flight, however, “the presumption does not

disappear entirely, but remains a factor to be considered among those weighed by the district

court.” Santiago-Pagan, 2009 WL 1106814, at *4; quoting United States v. Farris, No. 2:08cr145,

2008 WL 1944131, at *8 (W.D.Pa. May 1, 2008) (internal citations omitted).

       Bomboy’s primary argument for release focuses on the risks associated with being in

prison during the COVID-19 pandemic. Although he offers his friend, Jeff Nye, as a third-

party custodian, he fails to rebut the presumption of detention in this case. Rebuttal of the

presumption of dangerousness requires a showing that defendant's criminality is a thing of the

past. Santiago-Pagan, 2009 WL 1106814, at *5. Though counsel for Bomboy offered that Nye

is prepared to offer Bomboy a place to live 2 and to report any violations of his conditions of

pretrial release, the record before the Court does not reflect that Bomboy has a respect for the

law, personal reliability, or that his criminality is a thing of the past. Santiago-Pagan, 2009 WL




       2
        At the time of the hearing, counsel offered that Bomboy would share a room with
Nye at a residence Nye shares with several other individuals.
                                                3
      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 4 of 16



1106814, at *5. The Court does not find that Bomboy has rebutted the statutory presumption

of detention.

       Even if Bomboy had rebutted the presumption, however, consideration of the factors

under the Bail Reform Act require that Bomboy be detained pending trial, as “no condition

or combination of conditions will reasonably assure the appearance of the person ... and the

safety of any other person and the community[.]” 18 U.S.C. § 3142(e)(1). In determining

whether any conditions of release will be sufficient, the Court must consider: (1) the nature

and circumstances of the offense charged; (2) the weight of the evidence against the person;

(3) the history and characteristics of the person, including the person’s character, physical and

mental condition, family ties, employment, financial resources, length of residence in the

community, community ties, past conduct, history relating to drug or alcohol abuse, criminal

history, and record concerning appearance at court proceedings; and (4) the nature and

seriousness of the danger to any person or the community that would be posed by the person’s

release. 18 U.S.C. § 3142(g).

       First, as to the nature and circumstances of the charged offenses, the Court finds that

the offenses alleged against Bomboy are very serious drug charges which carry with them

significant penalties. This factor weighs heavily in favor of detention. Santiago-Pagan, 2009

WL 1106814, at *6 (M.D. Pa. Apr. 23, 2009); United States v. Perry, 788 F.2d 100, 111 (3d Cir.

1986); United States v. Rice, Criminal Action No. 17-CR-1450, 2017 WL 6349372, at *7 (W.D.

Pa. Dec. 13, 2017). Second, the weight of the evidence proffered by the Government at the

hearing is significant, and favors detention.

       Bomboy’s nature and characteristics, the third factor for consideration under the Bail

Reform Act, also weigh in favor of detention. Consideration of this factor includes
                                                4
      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 5 of 16



examination of the defendant’s character, physical and mental condition, family ties,

employment, financial resources, length of residence in the community, community ties, past

conduct, history relating to drug or alcohol abuse, criminal history, and record concerning

appearance at court proceedings; and whether, at the time of the current offense or arrest, the

person was on probation, on parole, or on other release pending trial, sentencing, appeal, or

completion of sentence for an offense under Federal, State, or local law. 18 U.S.C. §

3142(g)(3). The balance of Bomboy’s history and characteristics weighs heavily in favor of

detention. Bomboy is receiving medical care for any medical issue while in prison; he offered

no plan for medical should he be released, or any indication that the medical care he might

receive in the community is better than that which he is receiving while detained, without

continuing to be a threat to the safety of others. See United States v. West, 2020 WL 1638840,

at *2 (D. Md. Apr. 2, 2020) (denying motion for pretrial release where defendant tested

positive for COVID-19, holding that he is receiving medical care in jail, he has no plan for

medical care should he be released, and that there is no evidence that medical care he might

receive in the community is better than that which he is receiving in prison, without

continuing to be a threat to the safety of others). Moreover, Bomboy’s criminal history is

lengthy, severe, and includes more than 20 arrests and convictions in state and federal court,

including a conviction in this court for possession of a firearm in furtherance of a drug

trafficking crime. For that conviction, Bomboy was sentenced to 120 months in prison,

followed by five years of supervised release. His pretrial services report indicates that his

supervise release term was revoked twice for violating the terms of his supervised release. The

instant offenses allegedly occurred less than six months after completing that term of

supervised release.

                                              5
      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 6 of 16



       Bomboy has a history of engaging in dangerous behavior, not complying with terms

of release, and being unable to follow rules and orders of the Court. A defendant who is unable

to comply with conditions of release poses potential risks to law enforcement officers who are

already tasked with enforcing shelter-in-place orders in many cities and counties. United States

v. Boatwright, 2020 WL 1639855, at *8 (D. Nev. Apr. 2, 2020). Bomboy’s release poses a

substantial risk to the probation officers tasked with monitoring his behavior while he is out

of jail on pretrial release. United States v. Lee, 19-CR-298 (KBJ), 2020 WL 1541049, at *5

(D.D.C. Mar. 30, 2020). It may also place the United States Marshals Service officers at risk

if re-apprehending him is necessary. See United States v. Lunnie, 4:19-CR-00180 KGB, 2020

WL 1644495, at *5 (E.D. Ark. Apr. 2, 2020).

       Finally, the Court considers the fourth detention factor, the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release.

The statute requires the Court to evaluate “the danger” that “would be posed by the person’s

release.” Lee, 2020 WL 1541049, at *4–5; 18 U.S.C. § 3142(g)(4) (emphases added). Bomboy’s

release, which the Court has previously determined to pose a danger to the community, now

poses a greater danger. That danger now includes not only this Court’s previous conclusion

that he will continue to engage in the same types of unlawful and potentially dangerous

conduct that led to the charges in this case, but also the heightened safety risks that Bomboy’s

release poses to the probation officers tasked with monitoring his behavior if he were to be

released on supervision. Lee, 2020 WL 1541049, at *4-5; see also United States v. Fiumara, CR

15-94, 2020 WL 1540486, at *2 (W.D. Pa. Mar. 30, 2020) (motion for release denied, in part,

where defendant did not convince the court that her release would not pose a danger to the

community).
                                               6
      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 7 of 16



       Upon consideration of the evidence and proffers advanced by the parties, the Court

finds that Bomboy has failed to rebut presumption of continued danger to the community.

Even if he had rebutted the presumption, the Government has shown by clear and convincing

evidence that there is no condition or combination of conditions that would ensure the safety

of the community upon his release. Detention pending further proceedings is therefore

appropriate.

       B.      TEMPORARY RELEASE PURSUANT TO 18 U.S.C. § 3142(I)

       Bomboy also moves for temporary release pursuant to 18 U.S.C. § 3142(i) of the Bail

Reform Act. That section provides in relevant part as follows:

       The judicial officer may, by subsequent order, permit the temporary release of
       the person, in the custody of a United States marshal or another appropriate
       person, to the extent that the judicial officer determines such release to be
       necessary for preparation of the person’s defense or for another compelling reason.

       18 U.S.C. § 3142(i) (emphasis added).

The defendant bears the burden of establishing circumstances warranting temporary release

under § 3142(i). See United States v. Buswell, No. 11-CR-198-01, 2013 WL 210899, at *5 (W.D.

La. Jan. 18, 2013) (collecting cases). The Court must carefully and impartially apply the

proper legal standards that govern an individual’s particular request for relief. United States v.

Roeder, 20-1682, 2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020).

       Until recent weeks, most motions brought pursuant to § 3142(i) were analyzed under

the “necessary for preparation of the person’s defense.” Not much authority existed as to

when temporary release is justified under § 3142(i) based on “another compelling reason.”

Typically, relief was granted under § 3142(i) only “sparingly to permit a defendant’s release

where, for example, he is suffering from a terminal illness or serious injuries.” United States v.


                                                7
      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 8 of 16



Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020); see also United

States v. Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitted the defendant to be released

under the 24-hour guard of the United States Marshal Service at his own expense because the

defendant had sustained a gunshot wound that destroyed his left eye and surrounding area of

his face and skull, he would “shortly die” from terminal AIDS, and correctional authorities

could no longer manage his medical conditions.); United States v. Cordero Caraballo, 185 F.

Supp. 2d 143, 144-47 (D.P.R. 2002) (district court ordered the release of a defendant who had

sustained multiple gunshot wounds, was partially paralyzed, could not walk, had lost some

arm function, had a wound the size of a fist, and required 4-5 contracted security guards on a

daily basis to supervise him; the Bureau of Prisons would not take custody of him because it

could not provide the medical care that he required.) More recently, in United States v. Garcha,

the Court granted defendant’s motion for pretrial release pursuant to § 3142(i) where the

defendant was HIV-positive, had a brain tumor, and suffered a pulmonary embolism in 2017,

and thus was not only particularly susceptible to contracting the COVID-19 virus, but was also

unable to obtain the necessary MRI and treatment for his brain tumor while in prison.) 2020

WL 1593942, at *2 (N.D. Cal. Apr. 1, 2020) (emphasis added).

       Since the onset of the COVID-19 pandemic, and the filing of motions seeking pretrial

release, release pending sentencing, compassionate release, and delays in report dates, courts

across the country have begun to consider whether the pandemic constitutes a “compelling

reason” for temporary release. Consistent in these decisions are findings that the risk of

exposure, actual exposure, or contracting the virus, is just one factor to be considered and

weighed against the other factors under the Bail Reform Act, including previous findings of

danger to the community and risk of flight. Further, the existence of a widespread health risk
                                               8
      Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 9 of 16



or mere speculation about potential exposure to the virus does not constitute a “compelling

reason” for temporary release under § 3142(i). 3

       Exposure to COVID-19 is just one factor to be weighed against the other factors

considered by the court in ordering detention. Further, the potential exposure exists anywhere

in the community, not just in jail, and where necessary steps and precautions to help stop the

spread of the virus are being taken by the county jail, along with the court and other

authorities, and where there is no indication that a defendants’ medical needs are not being

met, speculation concerning possible future conditions does not constitute a “compelling

reason” for temporary release, especially where the court previously found defendant’s release

would pose a danger to the community. See United States v. Fiumara, CR 15-94, 2020 WL

1540486, at *2 (W.D. Pa. Mar. 30, 2020) (defendant not entitled to release pending final

supervised release revocation hearing where she did not articulate any unique susceptibility

to the Covid-19 virus and she did not convince the court that her release would not pose a

danger to the community); United States v. Jones, 2:19-CR-00249-DWA, 2020 WL 1511221,

at *3 (W.D. Pa. Mar. 29, 2020) (holding that while Defendant indicates that he suffers from




       3
         In considering an application for compassionate release, the Court of Appeals for the
Third Circuit recently noted “… the mere existence of COVID-19 in society and the
possibility that it may spread to a particular prison alone cannot independently justify
compassionate release.” United States v. Raia, 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr.
2, 2020). In considering a motion to continue a self-surrender date in light of the COVID-19
pandemic, the court noted that “the existence of a widespread health risk is not, without more,
a sufficient reason for every individual subject to a properly imposed federal sentence of
imprisonment to avoid or substantially delay reporting for that sentence,” and stating that it
is “imperative” that the courts “continue to carefully and impartially apply the proper legal
standards that govern each individual’s particular request for relief. Roeder, 20-1682, 2020 WL
1545872, at *3.
                                               9
     Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 10 of 16



hypertension, sleep apnea and asthma, and it is true that individuals with respiratory issues

are at higher risk for COVID-19, his present health conditions are not sufficient to establish a

compelling reason for release given the danger to the community if he is released and the

efforts being undertaken at the [jail] to combat the spread of the virus) (citing United States v.

Davis, No. 19-1604, Doc. No. 50 (3d Cir. March 20, 2020); United States v. Willie Harris, No.

18-152, Doc. No. 986, Mem. Order (W.D. Pa. March 20, 2020)).

       The mere presence of the virus, even in the detention setting, does not automatically

translate to the release of a person accused. United States v. Veras, 3:19-CR-010, 2020 WL

1675975, at *5 (M.D. Pa. Apr. 6, 2020); United States v. Williams, 2020 WL 1643662, at *2 (D.

Md. Apr. 2, 2020) (denying defendant’s motion even where at least five inmates have tested

positive for COVID-19 and defendant suffers from allergies and asthma); United States v.

William Bilbrough, IV, TDC 20-33 (D. Md. Mar. 20, 2020) (denying the defendant’s motion

even though the defendant suffered from diabetes); United States v. Julius Williams, PWG 13-

544 (D. Md. Mar. 24, 2020) (denying a 67-year old defendant’s motion); United States v.

Anthony Penaloza, TDC-19-238 (D. Md. Mar. 31, 2020) (denying the defendant’s motion even

though the defendant suffered from a heart murmur); United States v. Teon Jefferson, CCB-19-

487 (D. Md. Mar. 23, 2020) (denying the defendant’s motion even though the defendant was

asthmatic). Even where a defendant tests positive for COVID-19, that new circumstance is

just one factor to consider in weighing a request for temporary release under § 3142(i). See

United States v. Cook, 3:16-CR-00312, 2020 WL 1939612, at *4 (M.D. Pa. Apr. 22, 2020)

(denying a motion for review of pretrial release by a detainee diagnosed with the virus where

he was receiving medical care for COVID-19 while detained, nothing before the Court

indicated that he had a plan for medical care should he be released, or that the medical care
                                               10
     Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 11 of 16



he might receive in the community was better than that which he is receiving while detained,

without continuing to be a threat to the safety of others); United States v. West, 2020 WL

1638840, at *2 (D. Md. Apr. 2, 2020) (denying motion for pretrial release where defendant is

receiving medical care in jail, has no plan for medical care should he be released, and no

evidence that medical care he might receive in the community is better than that which he is

receiving in prison, without continuing to be a threat to the safety of others).

       In determining whether the defendant establishes a “compelling reason” for temporary

release pursuant to § 3142(i), the Court considers four factors: (1) the original grounds for the

defendant’s pretrial detention, (2) the specificity of the defendant’s stated COVID-19

concerns, (3) the extent to which the proposed release plan is tailored to mitigate or exacerbate

other COVID-19 risks to the defendant, and (4) the likelihood that the defendant’s proposed

release would increase COVID-19 risks to others. These factors are particularly instructive in

balancing the risk of exposure in prison against the other factors to be considered under the

Bail Reform Act. Veras, 3:19-CR-010, 2020 WL 1675975, at *5-6; United States v. Clark, 19-

40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020); see also United States v.

Boatwright, 2020 WL 1639855, at *8 (D. Nev. Apr. 2, 2020) (analyzing defendant’s motion

using the Clark factors and denying the motion where the defendant’s motion is speculative,

the original grounds for detention remain unchanged, and the risks of exposure are not

mitigated for the defendant, and possibly increased for others); United States v. Lunnie, 4:19-

CR-00180 KGB, 2020 WL 1644495, at *1 (E.D. Ark. Apr. 2, 2020) (motion denied based on

analysis of Clark factors despite defendant’s history of bouts with bronchitis, high blood

pressure, and recurring gastrointestinal problems, stemming from a gunshot wound to his



                                               11
     Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 12 of 16



abdomen); United States v. Dodd, 20-CR-0016 (NEB/HB), 2020 WL 1547419 (D. Minn. Apr.

1, 2020) (denying motion for temporary release after considering the Clark factors).

       Considering the factors outlined in Clark, the Court concludes that Bomboy has not

established a compelling reason to grant him temporary release under § 3142(i). First,

Bomboy fails to rebut the presumption of detention. Further, consideration of the factors §

3142 – the weight of the evidence against the defendant; the history and characteristics of the

defendant, including any health issues and his extensive prior criminal history, and the danger

to the community should he be released – weigh in favor of detention. No condition or

combination of conditions could reasonably assure the safety of the community.

       Second, although Bomboy submits that his heart murmur and high blood pressure

increase his risks from exposure to the COVID-19 virus, nothing in the record reflects that he

is not receiving necessary treatment in prison, or that . Although mindful of the magnitude of

the COVID-19 pandemic, 4 and the extreme health risks it presents within the jail and prison




       4
         On March 11, 2020, the World Health Organization declared the novel coronavirus
known as COVID-19 a pandemic. See Tedros Adhanom Ghebreyesus, Director-General,
World Health Organization, Opening Remarks at the Media Briefing on COVID-19 (March
11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who-director-
general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020).
        The COVID-19 outbreak caused the President of the United States to declare a
national emergency and the Governor of the Commonwealth of Pennsylvania to declare a
state of emergency. See President Donald J. Trump’s Proclamation on Declaring a National
Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (March 13,
2020), available at        https://www.whitehouse.gov/presidential-actions/proclamation-
declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/;
Governor Tom Wolf’s Proclamation of Disaster Emergency (March 6, 2020), available at

                                              12
     Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 13 of 16



setting, “a defendant should not be entitled to temporary release under § 3142(i) based solely

on generalized COVID-19 fears and speculation.” Boatwright, 2020 WL 1639855, at *8; see

also Raia, 2020 WL 1647922, at *2 (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.”)

       Third, Bomboy’s proposed release plan should be tailored to mitigate the defendant’s

overall COVID-19 risks, not exacerbate them. Clark, 2020 WL 1446895, at *6. If released,

Bomboy submits that he will live in Scranton with a friend, Jeff Nye, with whom he proposes

to share a room in a house with several other adults. This plan does not address any of the

risk factors that would arise if Bomboy were released from custody. Clark, 2020 WL at

1446895, at *6. The information offered by the Government establishes that there is a plan to

address and mitigate the risks of COVID-19 at the prison. 5 Despite Bomboy’s conclusory




https://www.governor.pa.gov/wp-content/uploads/2020/03/20200306-COVID19-Digital-
Proclamation.pdf.
       As of the date of this writing, there are 3,435,894 confirmed cases worldwide and
239,604 deaths; in the United States, there are 1,125,719 confirmed cases and 60,710 deaths.
See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization,
https://who.sprinklr.com/ (last visited May 4, 2020).
       5
         In its brief in opposition, the Government describes and attaches the preventative
actions taken by Lackawanna County Prison in response to the COVID-19 pandemic. (Doc.
36, at 37-39). The prison has implemented an action plan designed to mitigate the potential
for spread of COVID-19 inside its facility, and for the protection of inmates and staff,
including suspending contact visits, regular visitation, and visitation from volunteers,
including religious leaders; implementing aggressive sanitation programs; suspending all
programs that utilize “outside” employees; limiting individuals past reception to prison and
medical staff; limiting attorney visits with inmates to meetings through the glass of a lawyer
visitation room; cancelling all conferences and out-of-county trainings; planning for weekly

                                             13
     Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 14 of 16



allegations that the prison will be unable to manage care of inmates during the pandemic, the

information before the Court includes the prison’s actual plan to do just that. Boatwright, 2020

WL 1639855, at *7. Further, Bomboy does not address the extent to which his risks of

infection could be exacerbated if he were to be released to live with his mother, girlfriend, and

extended family. Nor does he address how his other health issues – the heart murmur and the

high blood pressure – will be treated. Bomboy offers no explanation of how the proposed

living situation mitigates not only his risk of infection, but the also the risk of infection to

everyone else in the house, and those individuals who come and go from the house on a

regular basis.

       Finally, the Court considers the likelihood that Bomboy’s proposed release would

increase COVID-19 risks to others. The Court has previously decided that Bomboy should be

detained, in part because he was unable to comply with other court orders, and because of his

criminal history. A defendant who is unable to comply with conditions of release poses

potential risks to law enforcement officers who are already tasked with enforcing shelter-in-

place orders in many cities and counties. Boatwright, 2020 WL 1639855, at *8. Bomboy’s

release poses a substantial risk to the probation officers tasked with monitoring his behavior

while he is out of jail on supervised release. United States v. Lee, 19-CR-298 (KBJ), 2020 WL




contact with officials from the Pennsylvania Department of Corrections; and posting
educational flyers in the blocks and in the reception area. In addition to the above measures
and precautions, effective March 20, 2020, the Warden of Lackawanna County prison began
requiring that all employees and other individuals (including counsel for inmates) be screened
for fevers, and if necessary, other symptoms, upon entering the prison. (Doc. 36, at 37-39).

                                               14
       Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 15 of 16



1541049, at *5 (D.D.C. Mar. 30, 2020). If and when Bomboy’s proposed temporary release 6

plan ends, it will place the United States Marshals Service officers at risk in re-apprehending

him or the facility at risk when he eventually reenters it after having had abundant opportunity

for contamination. See Lunnie, 2020 WL 1644495, at *5.

        Bomboy also submits that his release is necessary for the preparation of his defense.

The Court recognizes that the pandemic may pose obstacles to the preparation of a defense.

However, in this case, Bomboy has not established that the restrictions in place at

Lackawanna County Prison are such that they are a compelling reason for his temporary

release. First, though not ideal, the prison still allows for attorney visits, albeit through a glass

window. Nothing in the measures outlined by the prison indicate that attorney visits or calls

are in any other way restricted. The Court is confident that the prison will respect the

privileged nature of the communications between attorneys and their clients as nothing to the

contrary has been brought to its attention to cause concern. Bomboy has not suggested that

his situation with regard to consultation with counsel is an urgent one or otherwise

distinguishable from that facing other pretrial detainees at this time. See Dodd, 2020 WL

1547419 at *3.

III.    CONCLUSION

        The Court has considered the evidence presented by the Government and by Bomboy,

including his medical information, his proposed release plan, and the response of




        Having determined that Bomboy does not establish a compelling reason for
        6

temporary release under § 3142(i), the Court will not reach what the scope of “temporary”
might mean in this situation.
                                                 15
     Case 3:19-cr-00157-RDM-KM Document 41 Filed 05/06/20 Page 16 of 16



Lackawanna County Prison to the pandemic. However, even considering this information,

the balance of the factors under the Bail Reform Act – the nature and circumstances of the

offenses charged, the weight of the evidence, the history and characteristics of the defendant,

and the danger to the community upon release – mandate that Bomboy remain detained, as

there is no condition or combination of conditions that can reasonably assure the safety of the

community should he be released.

       While the Court is sympathetic to the concerns regarding the spread of COVID-19,

and recognizes the potential for Bomboy’s exposure to the virus while at Lackawanna County

Prison, that potential exists anywhere in the community. Lackawanna County Prison has

taken steps to minimize infection. There is no evidence that Bomboy is not getting the medical

attention he needs. Additionally, Lackawanna County Prison has put in place protocols to

allow for lawyer-client communications while also protecting against the spread of the virus.

In sum, Bomboy has not presented a “compelling reason” for temporary release under 18

U.S.C. § 3142(i).

       For these reasons, Bomboy’s motion for pretrial release (Doc. 34) is DENIED.

       An appropriate Order will follow.




Dated: May 6, 2020                                        s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge




                                              16
